Case 21-01214-SLM   Doc 22-5 Filed 09/16/21 Entered 09/16/21 13:34:19   Desc
                           Exhibit G Page 1 of 7



                             Exhibit G
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 1 of 72 Trans ID: LCV20201463891
Case 21-01214-SLM    Doc 22-5 Filed 09/16/21 Entered 09/16/21 13:34:19     Desc
                            Exhibit G Page 2 of 7
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 2 of 72 Trans ID: LCV20201463891
Case 21-01214-SLM    Doc 22-5 Filed 09/16/21 Entered 09/16/21 13:34:19     Desc
                            Exhibit G Page 3 of 7
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 3 of 72 Trans ID: LCV20201463891
Case 21-01214-SLM    Doc 22-5 Filed 09/16/21 Entered 09/16/21 13:34:19     Desc
                            Exhibit G Page 4 of 7
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 4 of 72 Trans ID: LCV20201463891
Case 21-01214-SLM    Doc 22-5 Filed 09/16/21 Entered 09/16/21 13:34:19     Desc
                            Exhibit G Page 5 of 7
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 5 of 72 Trans ID: LCV20201463891
Case 21-01214-SLM    Doc 22-5 Filed 09/16/21 Entered 09/16/21 13:34:19     Desc
                            Exhibit G Page 6 of 7
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 6 of 72 Trans ID: LCV20201463891
Case 21-01214-SLM    Doc 22-5 Filed 09/16/21 Entered 09/16/21 13:34:19     Desc
                            Exhibit G Page 7 of 7
